Title: From James Madison to William Bradford, 17 March 1775
From: Madison, James
To: Bradford, William



Dear Sir,
Virginia 17th March 1775.

This I expect will be delivered to you by the Revd. Mr Samuel Smith who will inform you of every thing respecting our affairs that I could let you know by Letter. I wrote to you very lately by Mr David Hoops in answer to yours contain[in]g a few lines from Mr Irvin. If it should fail of coming to you it will be proper I should know of it because I there mentioned what I desired as to Dunlap & the Collection of papers I wanted & would not now unnecessarally trouble you with a repetition. Inclosed you have a small pitance for reimbursing you for your layings out on my account for the time past and any other trifles you may be kind enough to send me. Mr Smith will return he says about the middle of June and will bring ferguson for me, if you will put it in his hands and any thing else that he can conveniently carry[.] I have the pleasure to hear by him that our friend Mr Wallace is not in that perilous state, I was induced by a false rumour to make you beleive he was.
